DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 11-18 are amended.
Claims 1-20 are currently pending and have been examined.

Response to Remarks
35 U.S.C. § 101
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 112(b) Means-Plus-Function
Examiner has withdrawn these rejections.

Prior Art
Applicant contends reference Thimmana does not disclose the amended claim limitation pertaining to a QR code (see Remarks 04/15/2022, pages 10-11). Although Thimmana does disclose a code, the QR code pertaining to these claim limitations is taught by new reference Parikh. Thimmana also discloses the amended limitations pertaining to the code being generated in response to a prompt from a transferor or transferee (Fig.5 item 506; paras 76-77).

Claim Objections
Claims 11 is objected to because of the following informalities. Claim 11 recites “enabling, at the processor, a service selection module …”. It appears “via” was unintentionally not included within the limitation before “a service selection module”. Appropriate correction is required. For purposes of examination, the limitation will be interpreted as “enabling, at the processor, via a service selection module …”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/935,162 in view of US 2016/0042344 A1 to Thimmana et al. (hereinafter "Thimmana"). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a system and method for managing fund transfers, wherein a user creates a user account, the user links a plurality of financial accounts to the user account, the user selects a financial service request, a code is generated, and the financial service request is executed. The claims at issue differ from the copending Application by also disclosing the code is generated in response to a prompt from a transferor or transferee, and that the user device is in communication with a network, which is disclosed by Thimmana (Fig.1 item 106, Fig.5 item 506; paras 57, 76-77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims at issue to include the code being generated in response to a prompt from a transferor or transferee, and that the user device is in communication with a network, as taught by Thimmana, in order to improve transaction security (Thimmana, paras 57, 76-77).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1 recites "select a financial service request” and “execute at least one financial service request”. However, it is unclear whether the “financial service request” in each limitation are the same or different. Therefore, the scope is unclear.
Claims 4 and 13 recite "manage [managing] … one or more accounts created and linked by the user”. However, claims 1 and 11, which claims 4 and 13 depend upon, respectively, also recite “enable [enabling] … a user to create a user account … enable [enabling] … the user to link a plurality of financial accounts to the user account”. Thus, as the user account and the one or more accounts are both associated with a creating and linking step/function, it is unclear whether the “one or more accounts” and the “user account” are the same or different. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 2-10 are also rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042344 A1 to Thimmana et al. (hereinafter "Thimmana") in view of US 20110137742 A1 to Parikh (hereinafter “Parikh”).

Claim 1:
Thimmana discloses:
one or more processors, and a memory coupled to the one or more processors, wherein the memory is configured to store a set of program modules executable by the one or more processors to implement a fund transfer management platform (Fig.1 item 102, Fig.2; paras 57, 60, 68)
a registration module configured to enable a user to create a user account by registering one or more credentials via a user device (Fig.7 item 702, Fig.9 item 902, Fig.14 item 1402; paras 57-58, 78, 81, 83, 88, 100)
wherein the user device is in communication with a network and configured to accesses the fund transfer management platform via the network (Fig.1 item 106; para 57)
an account linking module configured to enable the user to link a plurality of financial accounts to the user account (Fig.3 items 304a-304c; paras 58-59, 60, 65, 71, 77-78, 80)
a service selection module configured to enable the user to select a financial service request, wherein the financial service request comprises a funds request or transfer (Fig.5 items 528 and 534; paras 57, 69, 79)
a generation module configured to generate a unique … code (Fig.5 item 508, Fig.6 item 614, Fig.7 item 708, Fig.16 item 1602; paras 58-59, 69, 77, 78, 82, 84, 103) in response to a prompt from a transferor or transferee (Fig.5 item 506; paras 76-77)
a financial service execution module configured to execute at least one financial service request utilizing the … code (Fig.16 item 1602; paras 67, 74-75, 93, 95, 103)
Thimmana does not disclose:
QR code
Parikh discloses:
QR code (Abstract; Fig.1; paras 16-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana to include QR code, as taught by Parikh, in order to improve transaction security (Parikh paras 1-9).

Claim 4:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
an account management module configured to manage one or more accounts created and linked by the user (para 60)

Claim 5:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
wherein the user is at least one of the transferor or fund transferee (paras 67, 74-75, 93, 95, 103)

Claim 6:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
wherein the financial service request further comprises a … and payment request, send payment request and accept payment request (paras 67, 74-75, 89, 93, 95, 103)
Parikh also discloses:
scan … request (paras 22-23, 39)




Claim 7:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
wherein the plurality of financial accounts comprises a bank account, a credit card (paras 79, 83, 95, 100)
Thimmana in view of Parikh does not disclose:
wherein the plurality of financial accounts comprises a bank account, a credit card, a debit card and a cryptocurrency wallet
However, the difference between plurality of financial accounts and plurality of financial accounts comprises a debit card and a cryptocurrency wallet are only found in the non-functional descriptive material and are not functionally involved in the function recited. The enable the user to link function would be performed the same regardless of the descriptive material since none of the function explicitly interact therewith. Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enable the user to link a plurality of financial accounts of any type because such data does not functionally relate to the function for the structure claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Claim 8:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
wherein the transferee is at least one of merchant, media subject or individual (paras 67, 74-75, 93, 95, 103)

Claim 9:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also discloses:
wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device (Fig.1 items 108a-108c; para 57)


Claim 10:
Thimmana in view of Parikh disclose all limitations of claim 1. Parikh also discloses:
wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network (Fig.4 item 460; para 29)

Claim 11:
Thimmana discloses:
enabling, at the processor, via a registration module, a user to create a user account by registering one or more credentials, via a user device (Fig.7 item 702, Fig.9 item 902, Fig.14 item 1402; paras 57-58, 78, 81, 83, 88, 100)
wherein the user device is configured to access the fund transfer management platform via a network (Fig.1 item 106; para 57)
enabling, at the processor, via an account linking module, the user to link a plurality of financial accounts to the user account (Fig.3 items 304a-304c; paras 58-59, 60, 65, 71, 77-78, 80)
enabling, at the processor, via an account creation module, the user to create one or more client accounts and link with the plurality of financial accounts (Fig.3 items 308a-308i, Fig.5 item 530; paras 58-60, 65, 69, 71-72, 77-80, 86-87)
enabling, at the processor, a service selection module, the user to select at least one financial service request, wherein the at least one financial service request comprises a fund transfer service (Fig.5 items 528 and 534; paras 57, 69, 79)
generating, in response to a prompt from a transferor or transferee (Fig.5 item 506; paras 76-77), at the processor, a unique … code (Fig.5 item 508, Fig.6 item 614, Fig.7 item 708, Fig.16 item 1602; paras 58-59, 69, 77, 78, 82, 84, 103)
executing, at the processor, via a financial service execution module, the at least one financial service request utilizing the … code (Fig.16 item 1602; paras 67, 74-75, 93, 95, 103)
Thimmana does not disclose:
QR code
Parikh discloses:
QR code (Abstract; Fig.1; paras 16-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thimmana to include QR code, as taught by Parikh, in order to improve transaction security (Parikh paras 1-9).

Claim 13:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
managing, at the processor, via an account management module, one or more accounts created and linked by the user (para 60)

Claim 14:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
verifying user credentials comprising first name, last name, email address, phone number and password (paras 58, 81, 83, 85, 100)

Claim 15:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
wherein the user is at least one of the transferor or fund transferee (paras 67, 74-75, 93, 95, 103)

Claim 16:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
wherein the at least one financial service further comprises … and payment request, send payment request and accept payment request (paras 67, 74-75, 89, 93, 95, 103)
Parikh also discloses:
scan … request (paras 22-23, 39)

Claim 17:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
wherein the plurality of financial accounts comprises a bank account, a credit card, … and a wallet (paras 79, 83, 95, 100)
Thimmana in view of Parikh does not disclose:
wherein the plurality of financial accounts comprises a bank account, a credit card, a debit card, cryptocurrency and a wallet
However, the difference between plurality of financial accounts and plurality of financial accounts comprises a debit card, cryptocurrency are only found in the non-functional descriptive material and are not functionally involved in the step recited. The enabling the user to link step would be performed the same regardless of the descriptive material since none of the step explicitly interact therewith. Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enabling the user to link a plurality of financial accounts of any type because such data does not functionally relate to the step of the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Claim 18:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
wherein the transferee is at least one of merchant, media subject or individual (paras 67, 74-75, 93, 95, 103)

Claim 19:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana also discloses:
wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device (Fig.1 items 108a-108c; para 57)

Claim 20:
Thimmana in view of Parikh disclose all limitations of claim 1. Parikh also discloses:
wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network (Fig.4 item 460; para 29)






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Parikh and further in view of US 2015/0324789 A1 to Dvorak et al. (hereinafter "Dvorak").

Claim 2:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana in view of Parikh does not disclose
wherein the financial service request is a cryptocurrency request or cryptocurrency payment
Dvorak teaches:
wherein the financial service request is a cryptocurrency request or cryptocurrency payment (Abstract; paras 53, 56, 66, 70, 89)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana in view of Parikh to include wherein the financial service request is a cryptocurrency request or cryptocurrency payment, as taught by Dvorak, to improve transaction security and ease of use (Dvorak, paras 3-8, 89).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Parikh and further in view of US 2014/0222671 A1 to Elias (hereinafter "Elias").

Claim 3:
Thimmana in view of Parikh disclose all limitations of claim 1. Thimmana also teaches:
an account creation module configured to enable the user to create one or more client accounts and link with the plurality of financial accounts (Fig.3 items 304a-304c; paras 58-59, 60, 65, 71, 77-78, 80)
Thimmana in view of Parikh does not teach:
wherein the account linking module is configured to verify KYC documents before linking the plurality of financial accounts
Elias teaches:
wherein the account linking module is configured to verify KYC documents before linking the plurality of financial accounts (para 80)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana in view of Parikh to include wherein the account linking module is configured to verify KYC documents before linking the plurality of financial accounts, as taught by Elias, to gain the advantage of meeting stringent KYC and record keeping requirements to insure rules compliance (Elias, para 18).

Claim 12:
Thimmana in view of Parikh disclose all limitations of claim 11. Thimmana does not teach:
verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts
Elias teaches:
verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts (para 80)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thimmana in view of Parikh to include verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts, as taught by Elias, to gain the advantage of meeting stringent KYC and record keeping requirements to insure rules compliance (Elias, para 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685           

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685